BDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-20 have been previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al.(hereinafter “Christensen”, US 2005/0179686), in view of Ard (US 2005/0017971), in further view of Lim et al.(hereinafter “Lim”, “My Virtual Graffiti System”).
Regarding claim 1, Christensen teaches a computer-implemented method of performing ray tracing for rendering a scene, the method of performing ray tracing comprising (0023 lines 1-3: “According to one embodiment of the present invention, a method for rendering a plurality of objects includes receiving ray differential information associated with a ray…“ and 0116 lines 1-9: “In a REYES renderer, all visible geometry is often tessellated into micropolygon grids and the vertices of the grids are shaded. With the addition of ray tracing, shading at these vertices can cause rays to be shot to compute reflections, shadows, etc.“): 
the computer 120 is a PC compatible computer having multiple microprocessors…“), intersection testing of rays against shapes (0122 lines 1-7: “When a ray hits the bounding box of a patch that has never been tessellated at the appropriate resolution before, the patch is tessellated at that resolution....“). However, Christensen fails to teach rendering a scene for immersive virtual reality, wherein the origin of a primary ray is based on a viewpoint from which the scene is to be rendered, intersection testing of rays against shapes to generate intersection test results, and using the intersection test results for rendering the scene for immersive virtual reality. Ard teaches wherein the origin of a primary ray is based on a viewpoint from which the scene is to be rendered (0048 lines 1-20 and shown in Fig. 11) intersection testing of rays against shapes to generate intersection test results (0030 lines 5-9: “…finished results are obtained by rendering the scene to a high degree of quality. A common technique for obtaining photo-realistic rendered scenes is ray-tracing.“ and 0046 lines 1-10: “…photo-realistic rendering using ray tracing may be performed. At step 904 a question is asked as to whether ray tracing of the scene is to be performed. If not, control is directed to step 907. Alternatively, ray tracing is performed at step 905. This may take several hours, depending upon the level of quality required. At step 906 the result of ray tracing is stored as an image file…“), and using the intersection test results for rendering the scene (0046 lines 1-10: “…photo-realistic rendering using ray tracing may be performed…At step 906 the result of ray tracing is stored as an image file…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen with the intersection results of Ard because this modification reduces computational resources used to perform ray tracing on objects at a required resolution within a three-dimensional scene through limiting the results of st para. lines 1-10: “The CAVE, a fully immersive virtual environment driven by an SGI Onyx2Infinite Reality 2 triple-rack system has been chosen as the interaction interface. The CAVE provides users with enough space to move around and step back to observe their graffiti analogous to real graffiti creation. Freedom of movement increases the sense of immersion in users…“ and sec. 3 8th para. lines 1-16: “This simulation process involves ray-tracing algorithm which assumes that a ray is cast from the nozzle of the dummy can into the scene…Finally, the paint particles are grouped into splat and added to the scene…supporting dynamic generation of graffiti as the users move…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen and intersection results of Ard with the immersive environment of Lim because this modification would enhance real world interaction with a scene through providing manipulation of virtual objects within an immersive virtual reality environment to allow a user to navigation a real world space while editing virtual objects without requiring the user to remain stationary.
Regarding claim 2, Christensen and Ard fail to teach wherein the scene is a real-world scene. Lim teaches wherein the scene is a real-world scene (sec. 3 4th para. lines 1-7: “The interaction subsystem consists of all the interaction devices - a pair of stereoscopic glasses, a pair of pinch gloves, a Space Orb, a dummy spray can…the user is required to wear a pair of stereoscopic glasses. Stereoscopic glasses offer virtual as well as real-world vision…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen and intersection results of Ard with the immersive environment of Lim because this modification would enhance real world interaction with a scene through providing manipulation of virtual objects within an immersive virtual reality environment to allow a user to navigation a real world space while editing virtual objects without requiring the user to remain stationary.
Regarding claim 3, Christensen and Ard fail to teach wherein the scene comprises some physical objects of a real world scene and some computer generated objects. Lim teaches wherein the scene comprises some physical objects of a real world scene and some computer generated objects (sec. 3 4th para. lines 1-7: “The interaction subsystem consists of all the interaction devices - a pair of stereoscopic glasses, a pair of pinch gloves, a Space Orb, a dummy spray can and the tracking system. In order to have a perspective view of the 3D space, the user is required to wear a pair of stereoscopic glasses. Stereoscopic glasses offer virtual as well as real-world vision, reducing the user's awareness of the existence of both the different worlds.” and sec. 4 1st para. lines 1-10: “The CAVE, a fully immersive virtual environment driven by an SGI Onyx2Infinite Reality 2 triple-rack system has been chosen as the interaction interface. The CAVE provides users with enough space to move around and step back to observe their graffiti analogous to real graffiti creation. Freedom of movement increases the sense of immersion in users…“, in which an immersive scene is provided that encompasses physical and virtual worlds).
Regarding claim 4, Christensen teaches wherein the scene is entirely computer generated (0017 lines 1-8: “…research has also been performed to speed up direct ray tracing…The high-level description may include the control points of NURBS patches or top-level subdivision meshes. These methods appear suitable for ray tracing of complex scenes…“).
Regarding claim 7, Christensen teaches wherein the method further comprises receiving, at the computing resource, ray data for a plurality of rays to be intersection tested and shape data for a plurality of shapes against which the rays are to be tested (0018 lines 10-17).
Regarding claim 8, Christensen teaches wherein receiving the ray data and the shape data comprises receiving a packet comprising the ray data and the shape data (0018 lines 10-17).  
Regarding claim 9, Christensen teaches wherein the ray data comprises a plurality of ray identifiers that each identify a respective ray to be tested; and wherein the shape data comprises at least one of (i) an identifier for each shape of one or more shapes against which the rays are to be tested (0116 lines 1-9), and (ii) an identifier for a beginning of a strip of one or more shapes against which the rays are to be tested.
Regarding claim 13, Christensen teaches comprising retrieving ray origin and ray direction data for the plurality of rays and storing the retrieved ray origin and ray direction data in local storage for accessing the one or more processing units (0064 lines 1-9: “At the process 210, ray information is received…FIG. 3 is a simplified diagram for a ray differential according to an embodiment of the present invention…One of ordinary skill in the art would recognize many variations, alternatives, and modifications. As shown in FIG. 3, a ray includes an origin P and a direction D.“, in which the computer receives the ray information which includes the ray origin and direction, therefore in order for the computer to receive the ray origin and direction information, that information must have bene stored at a processing unit storage location to communicate with the computer to access and/ or retrieve that information as commonly known in the art).
Regarding claim 14, Christensen teaches wherein said performing ray tracing further comprises tracing secondary rays through the scene, wherein the origin of a secondary ray is based on an intersection point of an intersection involving a previously traced ray (Fig. 8).  
Regarding claims 19 and 20, Christensen teaches a ray tracing system for rendering a scene (0049 lines 2-7: “The present invention relates in general to computer animation techniques. More particularly, the invention provides a method and system for multiresolution geometry caching based on ray differentials. Merely by way of example, the invention is described as it applies to a ray tracing process…“), the ray tracing system comprising one or more processing units, wherein the ray tracing system (0059 lines 5-9: “…the computer 120 is a PC compatible computer having multiple microprocessors…“) is configured to: 
perform, at one or more processing units (0059 lines 5-9: “…the computer 120 is a PC compatible computer having multiple microprocessors…“), intersection testing of rays against shapes (0023 lines 1-3: “According to one embodiment of the present invention, a method for rendering a plurality of objects includes receiving ray differential information associated with a ray…“ and 0024 lines 1-8: “…a method for rendering a plurality of objects includes receiving ray information associated with a ray, determining a first resolution associated with a first surface patch based on at least information associated with the ray and the first surface patch, and processing information associated with the first resolution and a database.“). 
However, Christensen fails to teach wherein the origin of a primary ray is based on a viewpoint from which the scene is to be rendered, and use the intersection test results for rendering the scene for immersive virtual reality. Ard teaches wherein the origin of a primary ray is based on a viewpoint from which the scene is to be rendered (0048 lines 1-20 and shown in Fig. 11), and use the intersection test results for rendering the scene (0046 lines 1-10: “…photo-realistic rendering using ray tracing may be performed…At step 906 the result of ray tracing is stored as an image file…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen with the intersection results of Ard because this modification reduces computational resources used to perform ray tracing on objects at a required resolution within a three-dimensional scene through limiting the results of that tracing to only processing those results which fulfill the required resolution.
However, Christensen and Ard fail to teach rendering the scene for immersive virtual reality. Lim teaches rendering the scene for immersive virtual reality (sec. 4 1st para. lines 1-10: “The CAVE, a fully immersive virtual environment driven by an SGI Onyx2Infinite Reality 2 triple-rack system has been chosen as the interaction interface. The CAVE provides users with enough space to move around and step back to observe their graffiti analogous to real graffiti creation. Freedom of movement increases the sense of immersion in users…“ and sec. 3 8th para. lines 1-16: “This simulation process involves ray-tracing algorithm which assumes that a ray is cast from the nozzle of the dummy can into the scene…Finally, the paint particles are grouped into splat and added to the scene…supporting dynamic generation of graffiti as the users move…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen and intersection results of Ard with the immersive environment of Lim because this modification would enhance real world interaction with a scene through providing manipulation of virtual objects within an immersive virtual reality environment to allow a user to navigation a real world space while editing virtual objects without requiring the user to remain stationary.


Claims 5, 6, 10-12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen, in view of Ard, in further view of Lim, and in further view of Williams et al.(hereinafter “Williams”, “Distributed Ray Tracing Using an SIMD Processor Array”).
Regarding claim 5, Christensen, Ard and Lim fail to teach wherein performing intersection testing comprises performing a first subset of intersection tests by testing, in each of the one or more processing units, a single ray with a respective different shape of a plurality of shapes. Williams teaches wherein performing intersection testing comprises performing a first subset of intersection tests by testing, in each of the one or more processing units, a single ray with a respective different shape of a plurality of shapes (sec. 6 4th para. lines 5-8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen, intersection results of Ard and immersive reality of Lim with the processing units of Williams because this modification would balance the processing load used to perform ray tracing intersection processing for an immersive scene through distributing the processing between several processing units instead of overloading a single unit.
Regarding claim 6, Christensen, Ard and Lim fail to teach wherein performing intersection testing comprises performing, subsequent to performing the first subset of intersection tests, a second subset of intersection tests by testing a different second ray with a respective different shape of the plurality of shapes. Williams teaches wherein performing intersection testing comprises performing, subsequent to performing the first subset of intersection tests, a second subset of intersection tests by testing a different second ray with a respective different shape of the plurality of shapes (sec. 1 7th para. lines 1-5 and sec. 6 4th para. lines 5-8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen, intersection results of Ard and immersive reality of Lim with the processing units of Williams because this modification would balance the processing load used to perform ray tracing intersection processing for an immersive scene through distributing the processing between several processing units instead of overloading a single unit.
Regarding claim 10, Christensen, Ard and Lim fail to teach forming at least one packet comprising intersection test results. Williams teaches further comprising forming at least one packet comprising intersection test results (sec. 8 3rd para. lines 3-10: “…a logical mask of visible surface points…for all visible points, the distance along the ray to the intersections…All the results returned are 64x64 arrays…let us call the above items [1-4) a 'packet'. The data stored in a packet is structured as shown in Figure 6.” and sec. 11 3rd para. lines 1-6: “The extra overhead of performing this test on the OAP would be negligible since it can be applied in parallel across all pixels in the current sub-image and involves only logical bit-plane operations…If the resulting mask has no bits set (result 0), the object must be contained within the current sub-image…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen, intersection results of Ard and immersive reality of Lim with the processing units of Williams because this modification would balance the processing load used to perform ray tracing intersection processing for an immersive scene through distributing the processing between several processing units instead of overloading a single unit.
Regarding claim 11, Christensen, Ard and Lim fail to teach wherein forming at least one packet comprises formatting the intersection test results into a plurality of packets, wherein each packet comprises the intersection test results for a particular shape of a plurality of shapes. Williams teaches wherein forming at least one packet comprises formatting the intersection test results into a plurality of packets (sec. 8 3rd para. lines 3-10 and sec. 11 3rd para. lines 1-6), wherein each packet comprises the intersection test results for a particular shape of a plurality of shapes (sec. 8 2nd para. lines 1-4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen, intersection results of Ard and immersive reality of Lim with the processing units of Williams because this modification would balance the processing load used to perform ray tracing intersection processing for an immersive scene through distributing the processing between several processing units instead of overloading a single unit.
Regarding claim 12, Christensen, Ard and Lim fail to teach wherein forming a packet comprises forming a packet comprising at least one separate bit indicating the result of a specific intersection test. Williams teaches wherein forming a packet comprises forming a packet (sec. 8 3rd para. lines 3-10: “…a logical mask of visible surface points…for all visible points, the distance along the ray to the intersections…All the results returned are 64x64 arrays…let us call the above items [1-4) a 'packet'. The data stored in a packet is structured as shown in Figure 6.”) comprising at least one separate bit indicating the result of a specific intersection test (sec. 11 3rd para. lines 1-6: “The extra overhead of performing this test on the OAP would be negligible since it can be applied in parallel across all pixels in the current sub-image and involves only logical bit-plane operations…If the resulting mask has no bits set (result 0), the object must be contained within the current sub-image…“, in which bits are assigned to designate results of a visibility test that results from an intersection shown in a corresponding mask(and shown in Fig. 6: ‘silhouette mask’), therefore each point tested for intersection within a ray packet corresponds to a bit that resides in the corresponding mask intersection locations, as illustrated in Fig. 6). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen, intersection results of Ard and immersive reality of Lim with the processing units of Williams because this modification would balance the processing load used to perform ray tracing intersection processing for an immersive scene through distributing the processing between several processing units instead of overloading a single unit.
Regarding claim 15, Christensen, Ard and Lim fail to teach wherein the one or more processing units comprise a plurality of single-instruction multiple data (SIMD) computation units for performing the intersection testing. Williams teaches wherein the one or more processing units comprise a plurality of single-instruction multiple data (SIMD) computation units for performing the intersection testing (sec. 1 7th para. lines 1-5: “The purpose of this paper is to point out that there is an inherent large degree of parallelism or concurrency in these calculations that could be exploited on a regular SIMD processor array, and that in addition, by using appropriate object representations and recursive ray tracing, they can be greatly simplified to the point where they may become serious contenders for high quality displays…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen, intersection results of Ard and immersive reality of Lim with the processing units of Williams because this modification would balance the processing load used to perform ray tracing intersection processing for an immersive scene through distributing the processing between several processing units instead of overloading a single unit.
Regarding claim 16, Christensen, Ard and Lim fail to teach wherein performing intersection testing comprises performing a first subset of intersection tests by testing in parallel, in each respective SIMD computation unit, a respective different ray with a single shape. Williams teaches wherein performing intersection testing comprises performing a first subset of intersection tests by testing in parallel, in each respective SIMD computation unit, a respective different ray with a single shape (sec. 6 4th para. lines 5-8: “…for SIMD parallel implementation because surface visibility can be determined by a number of independent calculations on hypothetical rays cast from the viewing position, each ray being assigned to an element in the SIMD…“, in which a respective element or shape is tested for ray intersection using parallel SIMD processing). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen, intersection results of Ard and immersive reality of Lim with the processing units of Williams because this modification would balance the processing load used to perform ray tracing intersection processing for an immersive scene through distributing the processing between several processing units instead of overloading a single unit.
Regarding claim 18, Christensen, Ard and Lim fail to teach wherein said intersection testing is performed in parallel to generate multiple intersection test results concurrently. Williams teaches wherein said intersection testing is performed in parallel to generate multiple intersection test results concurrently (sec. 6 4th para. lines 5-8: “…for SIMD parallel implementation because surface visibility can be determined by a number of independent calculations on hypothetical rays cast from the viewing position, each ray being assigned to an element in the SIMD…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resolution testing of Christensen, intersection results of Ard and immersive reality of Lim with the processing units of Williams because this modification would balance the processing load used to perform ray tracing intersection processing for an immersive scene through distributing the processing between several processing units instead of overloading a single unit.

Allowable Subject Matter
Regarding claim 17, though Christensen teaches performing ray tracing (0023 lines 1-3), the prior art fails to teach performing, subsequent to performing the first subset of intersection tests, a second subset of intersection tests by testing in parallel, in each respective SIMD computation unit, a respective different ray with a second single shape. Therefore, claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 08/27/20 have been fully considered but they are not persuasive.
In regards to claim 1, the applicant’s arguments state that Lim by itself fails to disclose rendering a scene using a ray tracing approach for use in an immersive virtual reality system. However, Lim was not relied upon by itself to disclose rendering a scene using a ray tracing approach for use in an immersive virtual reality system in the 35 U.S.C. 103 rejection of claim 1. Ard was relied upon in the rejection of claim 1 to teach ray tracing from the origin of a ray based on a viewpoint from which the scene is to be rendered (0048 lines 1-20: “An eye 1101, or camera viewpoint, is a destination for light rays from an object 201 in a scene… A ray 1105 is back-traced from the eye 1101 through a pixel 1103 on the image plane 1102. As the ray passes through the scene 1106 it may intersect 1107 with an object 201…part of the ray tracing process is deciding whether or not a particular ray trajectory 1106 intersects with an object in the scene.“ and Fig. 11), in which Lim further modified Ard and was relied upon to teach rendering a scene using an immersive virtual reality system using a ray casting process (sec. 4 1st para. lines 1-10: “The CAVE, a fully immersive virtual environment driven by an SGI Onyx2Infinite Reality 2 triple-rack system has been chosen as the interaction interface. The CAVE provides users with enough space to move around and step back to observe their graffiti analogous to real graffiti creation. Freedom of movement increases the sense of immersion in users…“ and sec. 3 8th para. lines 1-16: “This simulation process involves ray-tracing algorithm which assumes that a ray is cast from the nozzle of the dummy can into the scene…Finally, the paint particles are grouped into splat and added to the scene…supporting dynamic generation of graffiti as the users move…“). Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to claim 1, the applicant’s arguments state that Lim fails to teach using intersection test results for rendering the scene for immersive virtual reality. However, Lim provides a fully immersive virtual reality CAVE environment scene used to visualize virtual graffiti (sec. 4 1st para. lines 1-10) that is simulated using a ray tracing algorithm (sec. 3 8th para. lines 1-16), therefore the intersections captured by the ray tracing of algorithm of Lim clearly utilizes the intersection results of the algorithm to properly implement rendering of the immersive scene as commonly known art of ray tracing and computer graphics rendering. Therefore the applicant’s arguments in regards to claim 1 are unpersuasive in view of the teachings of Lim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649